Exhibit 10.4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

INTERNATIONAL TRANSITION AGREEMENT

This INTERNATIONAL TRANSITION AGREEMENT (“Agreement”), executed as of July 1,
2010 (the “Execution Date”), is entered into by and between, on one hand, WEA
International Inc., a Delaware corporation with its principal place of business
at 75 Rockefeller Plaza, New York, NY 10019 (“WMI”), and on the other hand,
Cinram International Inc., a Canadian corporation with its principal place of
business at 2255 Markham Road, Scarborough, Ontario M1B 2W3, Canada (“Cinram
International Inc.”), Cinram GmbH, a German limited liability company with its
principal place of business at Max-Planck-Strasse 1-9, 52477 Alsdorf, Germany
(“Cinram GmbH”), and Cinram Operations UK Limited, a UK limited company with its
principal place of business located at 2 Central Avenue, Ransomes Europark,
Ipswich, Suffolk IP3 9SL U.K. (“Cinram Operations UK Limited”) (Cinram
International Inc., Cinram GmbH, and Cinram Operations UK Limited, individually
and collectively, “Cinram”). Each capitalized term used in this Agreement but
not defined herein has the meaning ascribed to such term in that certain
International Manufacturing and PP&S Agreement entered into on July 1, 2010
between and among the parties to this Agreement (the “International
Manufacturing and PP&S Agreement”), including, without limitation, Exhibit A
(M&P Terms) and Exhibit B (PP&S Terms) thereto. Notwithstanding anything herein
to the contrary, this Agreement shall have no force or effect (and, other than
this introductory paragraph, shall not bind the parties hereto) until the date
on which the International Manufacturing and PP&S Agreement expires or is
terminated for any reason (such date of expiration or termination, the
“Transition Date”), on which date this Agreement shall automatically, and
without the requirement of any notice or action of any kind, become effective
and bind the parties hereto.

WHEREAS, Cinram acknowledges that any interruption in WMI’s receipt of services
under the International Manufacturing and PP&S Agreement following expiration or
termination of such agreement would significantly disrupt the business
activities of WMI, its Affiliates, and their respective customers; and

WHEREAS, Cinram wishes to enable WMI to continue to receive the full benefit of
such services following any such expiration or termination, for a period of time
sufficient to ensure continuity of such services and to enable WMI to transition
the performance of such services to alternate service providers.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, WMI and Cinram hereby agree as follows:

1. Transition.

(a) Performance of Manufacturing and Distribution Services. Throughout the
Transition Services Period, Cinram shall provide, at WMI’s request, those
Manufacturing and Distribution Services requested by WMI. Such Manufacturing and
Distribution Services: (i) shall be provided on a non-exclusive basis (for
purposes of clarity, WMI shall be permitted to use third-party vendors to
provide the Manufacturing and Distribution Services for any or all of the total
volume of Products); (ii) shall be provided (A) for the first ** (or portion
thereof) of the Transition Services Period, at the same fees applicable under
the International Manufacturing and PP&S Agreement as of the Transition Date
(provided that Section 12(e) of Exhibit A (M&P Terms) to the International
Manufacturing and PP&S Agreement shall not apply to fees incurred by WMI during
such ** (or shorter) period, except to the extent that any fees payable under
the International Manufacturing and PP&S Agreement had been or should have been
adjusted pursuant to such Section 12(e) prior to the Transition Date), and
(B) thereafter,

 

1



--------------------------------------------------------------------------------

at fees mutually agreed upon by the parties; and (iii) shall be provided subject
to the Service Level Requirements set forth in the International Manufacturing
and PP&S Agreement as of the Transition Date. Either prior to or as soon as
practicable after the Transition Date, Cinram and WMI shall establish a mutually
agreeable prospective monthly limit on the volume of units with respect to which
WMI may require Cinram to provide Manufacturing and Distribution Services under
this Agreement taking into account WMI’s forecasts for using Cinram for such
services during the Transition Services Period; provided that in no event shall
such volume limit be less than ** of the monthly average volume of units for
which Cinram provided M&P Services to WMI and its Affiliates during the **
period immediately preceding the Transition Date. Cinram will perform the
Manufacturing and Distribution Services with at least the same degree of
accuracy, quality, completeness, timeliness, responsiveness, and resource
efficiency at which, and pursuant to the same WMI policies, rules and procedures
pursuant to which, it was required to provide the same or similar services under
the International Manufacturing and PP&S Agreement. Amounts payable pursuant to
this Section 1(a) shall be invoiced and payable in accordance with the terms and
conditions of the International Manufacturing and PP&S Agreement applicable to
the services provided.

(b) Transition Services. Throughout the Transition Services Period, Cinram shall
cooperate with and take all commercially reasonable actions to assist WMI and
its designees in WMI’s and its Affiliates’ transition to one or more new
distributor(s) and/or manufacturer(s), which shall include without limitation:
(i) assistance from experienced Cinram personnel with specific knowledge of WMI
and the Manufacturing and Distribution Services; and (ii) the provision to WMI
and its designees with any information and documentation reasonably requested by
WMI to enable the Manufacturing and Distribution Services to be transitioned
smoothly to WMI’s designees (the foregoing services, collectively, the
“Transition Services”). Those reasonable, documented out-of-pocket third-party
expenses actually incurred by Cinram directly for Transition Services that are
provided: (A) during the initial ** of the Transition Services Period, shall be
borne solely by Cinram; (B) between the end of such ** period and the date that
is ** after the Transition Date, shall be charged to WMI at Cinram’s actual cost
therefor; and (C) following such ** period, shall be charged to WMI at Cinram’s
actual cost therefor plus ** of such cost; provided that with respect to each of
foregoing subsections (A), (B) and (C), (I) in no event shall WMI be required to
make any such payment prior to Cinram’s payment of its own corresponding
invoices to such third parties, and (II) any such expenses incurred by Cinram
that are identified in Schedule C to Exhibit A (M&P Terms) or Schedule C to
Exhibit B (PP&S Terms) to the International Manufacturing and PP&S Agreement
shall instead be charged to WMI at the rates and subject to the terms and
conditions set forth in such Schedule to such Exhibit. Amounts payable pursuant
to this Section 1(b) shall be invoiced and payable in accordance with the terms
and conditions of the International Manufacturing and PP&S Agreement.

(c) Transfer of WMI Assets. Upon WMI’s request, to the extent not previously
transferred to WMI, Cinram shall transfer all property of WMI (including without
limitation physical finished goods, Inventory, Source Materials, BOMs, DDPs,
Products and Components) to up to two (2) locations designated by WMI, in a
secure fashion in accordance with industry custom. If WMI requests any
additional preparation, packaging or stickering (other than shipping such items
in a secure fashion in accordance with industry custom and the performance of
the other services required hereunder), pricing for such additional services
shall be subject to the mutual agreement of WMI and Cinram. Cinram shall provide
no fewer than **, in order to implement such transfer requests by WMI and shall
begin such transfers no later than ** after the applicable transfer request from
WMI. At WMI’s option, WMI and/or its designated agent(s) shall be permitted at
any time during normal business hours to enter any facilities in which any
property of WMI is stored (including without limitation physical finished goods,
Inventory, BOMs, DDPs, Products and Components), in order to retrieve or
otherwise access any such WMI property. In lieu of the rates, if any, applicable
to such transfers as set forth in Schedule C to Exhibit A (M&P Terms) and
Schedule C to Exhibit B (PP&S Terms) to the International Manufacturing and PP&S

 

2



--------------------------------------------------------------------------------

Agreement: (i) if WMI terminated the International Manufacturing and PP&S
Agreement due to Cinram’s breach thereof or the occurrence of a Termination
Event, then Cinram shall charge WMI for such transfers an amount equal to
Cinram’s actual, documented, out-of-pocket third-party expenses incurred for
such transfers plus ** of such expenses; or (ii) if the Term of the
International Manufacturing and PP&S Agreement expired for any other reason,
then Cinram shall charge WMI for such transfers an amount equal to ** of the
rates applicable to such transfers as set forth in Schedule C to Exhibit A (M&P
Terms) and Schedule C to Exhibit B (PP&S Terms) to the International
Manufacturing and PP&S Agreement; and if the case of either of foregoing
subsections (i) and (ii), WMI shall reimburse Cinram for Cinram’s actual costs
for any unreturned pallets in respect of such transfers and WMI shall be
responsible for all actual, documented, out-of-pocket third-party freight
expenses incurred for the transfer of such materials (but in no event shall WMI
be required to make any such payment prior to Cinram’s payment of its own
corresponding invoices to such third parties).

(d) Transition Plan and Transition Manager. Within fifteen (15) business days
after the commencement of the Transition Services Period, Cinram will provide
WMI with a complete plan for operational turnover that enables a smooth
transition of the Manufacturing and Distribution Services to WMI’s designee(s)
(“Transition Plan”). The Transition Plan will be deemed confidential information
of WMI. Cinram shall assign, subject to WMI’s prior written approval, a Cinram
employee who serves a senior role (e.g., senior manager) in Cinram’s
organization to manage and oversee the performance of the Manufacturing and
Distribution Services and Transition Services throughout the Transition Services
Period (“Transition Manager”). WMI shall have the right to require Cinram to
replace the Transition Manager if WMI believes that such individual is
unsuitable for the position. The Transition Manager will be WMI’s primary point
of contact in connection with performance of the Manufacturing and Distribution
Services and Transition Services hereunder. Cinram shall cause any such
Transition Manager to be generally available to WMI during regular business
hours in relation to all issues relevant to the performance of the Manufacturing
and Distribution Services and Transition Services hereunder.

(e) List of Materials. Within ten (10) days after the commencement of the
Transition Services Period, Cinram will provide WMI with a list of all Source
Materials and units of Components and Products (as applicable) then in Cinram’s
or any other member of the Cinram Group’s possession or control.

(f) Facilities. In support of WMI’s receipt of the Manufacturing and
Distribution Services and Transition Services, throughout the Transition
Services Period, Cinram shall provide WMI and its designees with reasonable
access to those facilities of Cinram and Cinram’s subcontractors at which any
WMI property is located or at which Transition Services are being or will be
provided during the Transition Period.

(g) Retailers. At WMI’s request, Cinram will assist WMI as reasonably necessary
in notifying retailers to which Products are being or had been distributed under
this Agreement or the International Manufacturing and PP&S Agreement, to send
any Product returns to one or more new distributor(s) designated by WMI.

(h) Insurance. Throughout the Transition Services Period, Cinram shall maintain
the same types and amounts of insurance coverage that Cinram was required to
maintain under the International Manufacturing and PP&S Agreement, as set forth
on Schedule G to Exhibit A (M&P Terms) and Schedule D to Exhibit B (PP&S Terms)
to the International Manufacturing and PP&S Agreement. Upon Cinram’s request,
Cinram and WMI shall discuss in good faith reducing the limits of liability for
loss of WMI property held by Cinram during the Transition Period.

2. Performance of Services; Subcontracting. Cinram may not subcontract or
delegate this

 

3



--------------------------------------------------------------------------------

Agreement or its rights or obligations under this Agreement to any other member
of the Cinram Group or any third party without WMI’s prior written consent,
which WMI may grant or withhold in its sole discretion, and any such
subcontracting or delegation shall not relieve Cinram of its obligations
hereunder. If WMI grants such consent with respect to a particular member of the
Cinram Group or third party, such Cinram Group member or third party shall be
deemed to be an “Approved Subcontractor” for purposes of this Agreement. Each
entity set forth in Schedule E (Approved Subcontractors) to Exhibit A (M&P
Terms) to the International Manufacturing and PP&S Agreement shall be deemed to
be an Approved Subcontractor for purposes of this Agreement, solely with respect
to performance of the specific M&P Services identified in such Schedule E
(Approved Subcontractors) for such entity. Cinram shall cause each Approved
Subcontractor to abide by the terms and conditions of this Agreement applicable
to Cinram (regardless of whether such Approved Subcontractor is expressly
covered by such terms and conditions). Cinram shall be fully responsible and
liable for the acts and omissions of any Cinram subcontractor, including without
limitation all Approved Subcontractors. If any Approved Subcontractor takes any
action or omits to take any action that would be deemed to be a breach of this
Agreement if such action or omission were or were not taken by Cinram, then:
(a) Cinram shall immediately notify WMI thereof; (b) upon notice to Cinram from
WMI, Cinram shall immediately cease providing any Materials or other WMI
property to such subcontractor and permitting such subcontractor to perform
Cinram’s obligations hereunder, and such entity shall cease to be an Approved
Subcontractor for purposes of this Agreement; and (c) Cinram shall be deemed to
be in breach of this Agreement as if such action or omission were or were not
taken by Cinram.

3. Warranties, Representations, Covenants and Indemnities.

(a) Cinram warrants, represents and/or covenants, as the case may be, that:
(i) Cinram has the right, power and authority to enter into and fully perform
this Agreement and to legally bind those entities on behalf of which it is
entering into this Agreement; (ii) no agreement of any kind heretofore entered
into by Cinram shall interfere in any manner with the complete performance of
this Agreement; (iii) subject to WMI’s warranties and representations set forth
below, any items prepared by or otherwise furnished by Cinram hereunder in
connection with Components or Products (and the manufacture, sale, offer for
sale, import, and export, and use thereof) and Cinram’s performance of
Manufacturing and Distribution Services and Transition Services hereunder will
not violate any law or infringe upon the rights of any party; and (iv) no
Inventory, Products, Components or Source Materials are or shall be subject to
any security interest, lien, claim, assignment, transfer, pledge, hypothecation
or other encumbrance (excluding any security interests held or otherwise placed
by WMI in or on such materials).

(b) Cinram agrees to and does hereby indemnify, save and hold WMI and its
Affiliates, and each of their respective officers, directors and employees
(collectively, for the purposes of this Section 3(b) only, “WMI”) harmless to
the maximum extent permitted by law from any and all loss and damage (including
court costs and reasonable attorneys’ fees as and when incurred) arising out of,
connected with or as a result of: (i) any inaccuracy, inconsistency with,
failure of, or breach or threatened breach by Cinram, any other member of the
Cinram Group, or any Approved Subcontractor or other subcontractor of any of the
foregoing, of any warranty, representation, agreement, undertaking or covenant
contained in this Agreement; and/or (ii) any and all damages or injuries of any
kind or nature whatsoever (including death resulting therefrom) to any persons,
whether employees of Cinram or otherwise, and to any property caused by,
resulting from, arising out of or occurring in connection with the execution of
the work under this Agreement (including as a result of any product liability
claims), whether such damages or injuries are or are alleged to be based upon
Cinram’s active or passive negligence or participation in the wrong or upon any
breach of any statutory duty or obligation on the part of Cinram (except to the
extent such damages or injuries directly result from any act of WMI’s employees
located at Cinram’s facilities and are not otherwise covered by the property
insurance Cinram is required to maintain hereunder or under the International
Manufacturing and PP&S Agreement, or result from a

 

4



--------------------------------------------------------------------------------

breach of any warranty, representation, agreement, undertaking or covenant of
WMI contained herein). The foregoing indemnity shall be applicable only to such
claims as have been reduced to judgment or settled with Cinram’s written
approval. WMI shall give Cinram prompt notice of any claim to which the
foregoing indemnity applies and Cinram shall assume the defense of any such
claim through counsel of Cinram’s choice and at Cinram’s sole expense; provided,
however, that the relevant law on Civil Procedure provides for this procedure.
WMI shall have the right to participate in such defense through counsel of WMI’s
choice and at WMI’s expense; provided, however, that the relevant law on Civil
Procedure provides for this procedure.

(c) WMI warrants, represents and/or covenants, as the case may be, that: (i) WMI
has the right, power and authority to enter into and fully perform this
Agreement and to legally bind those entities on behalf of which it is entering
into this Agreement; (ii) no agreement of any kind heretofore entered into by
WMI shall interfere in any manner with the complete performance of this
Agreement; and (iii) Material embodied in Products and Components as supplied by
WMI shall not violate any law or infringe upon the rights of any third party. As
used herein, “Material” shall include all musical compositions, names,
biographical materials and likenesses, photographic, video or motion picture
images, sound recordings, intellectual properties, packaging and artwork.

(d) WMI agrees to and does hereby indemnify, save and hold Cinram and its
Affiliates, and each of their respective officers, directors and employees
(collectively, for the purposes of this Section 3(d) only, “Cinram”) harmless to
the maximum extent permitted by law from any and all loss and damage (including
court costs and reasonable attorneys’ fees as and when incurred) arising out of,
connected with or as a result of: (i) any inaccuracy, inconsistency with,
failure of, or breach or threatened breach by WMI of any warranty,
representation, agreement, undertaking or covenant contained in this Agreement;
and/or (ii) any and all damages or injuries of any kind or nature whatsoever
(including death resulting therefrom) to any persons, whether employees of
Cinram or otherwise, and to any property caused by, resulting from, arising out
of or occurring in connection with any act of WMI’s employees located at
Cinram’s facilities, except to the extent such damages and injuries are covered
by the property insurance Cinram is required to maintain hereunder or under the
International Manufacturing and PP&S Agreement; and/or (iii) any products
liability claims arising the M&P Services for manufacturing defects directly
related to Products not manufactured by Cinram, any Affiliate of Cinram or on
behalf of Cinram. The foregoing indemnity shall be applicable only to such
claims as have been reduced to judgment or settled with WMI’s written approval.
Cinram shall give WMI prompt notice of any claim to which the foregoing
indemnity applies and WMI shall assume the defense of any such claim through
counsel of WMI’s choice and at WMI’s sole expense; provided, however, that the
relevant law on Civil Procedure provides for this procedure. Cinram shall have
the right to participate in such defense through counsel of Cinram’s choice and
at Cinram’s expense; provided, however, that the relevant law on Civil Procedure
provides for this procedure.

4. Term. The term of this Agreement shall commence on the Transition Date and
shall expire upon the expiration of the Transition Services Period (the “Term”).
The following sections of this Agreement shall survive any expiration or
termination of the Term: Sections 2, 3, 5, 6, 7 (in accordance with its terms),
and 9; this Section 4; and any provisions of this Agreement that by their nature
are intended to survive expiration or termination of the Term. The mere
expiration or termination of the Term shall not affect any obligation that is
expressly provided herein to survive the expiration or termination of such Term.
Within ** months following expiration or ** months following early termination
of the Term, WMI shall, in its sole discretion, remove from the Facilities, or
order at WMI’s expense the destruction of (and Cinram shall destroy in
accordance with WMI’s instructions and promptly provide WMI with an officer’s
certificate that confirms such destruction), all units of Source Materials,
Components, and Products governed by this Agreement in Cinram’s possession or
control. Any such Source Materials to be returned to WMI shall be at WMI’s cost,
and the cost of any return of any

 

5



--------------------------------------------------------------------------------

Components shall be the subject of negotiation between the parties hereto unless
such Components were supplied by WMI, in which case such Components shall be
returned without charge.

5. Motion to Assume or Reject. In the event a bankruptcy or insolvency case is
commenced by or against Cinram, Cinram shall decide whether to (a) assume or
(b) reject, disclaim or resiliate this entire Agreement, and shall either notify
WMI of its decision or, to the extent required by law, file a motion to obtain
court approval of its decision, in each case within ** days of the entry of the
order for relief in such case, which motion and court order approving same shall
be in form and substance reasonably satisfactory to WMI. Cinram shall diligently
prosecute any such motion.

6. Equitable Relief. The parties acknowledge and agree that: (a) WMI’s rights to
exercise and enforce the rights, restrictions, limitations and qualifications
imposed in Sections 1, 5, 7 and 9(c) of this Agreement are of a special, unique,
extraordinary and intellectual character, giving them a peculiar value the loss
of which by WMI (i) cannot be readily estimated, or adequately compensated for,
in monetary damages and (ii) would cause WMI substantial and irreparable harm
for which it would not have an adequate remedy at law, and (B) WMI accordingly
will be entitled to equitable relief against Cinram (including without
limitation temporary restraining orders, preliminary and permanent injunctive
relief, and specific performance), in addition to all other remedies that WMI
may have, to enforce this Agreement and protect its rights hereunder. Except as
otherwise provided herein, the rights and remedies of WMI and Cinram provided
under this Agreement are cumulative and in addition to any other rights and
remedies of the parties at law or equity.

7. Confidentiality.

(a) Each of Cinram and WMI shall, and shall cause its Affiliates, and its and
its Affiliates’ directors, officers, employees and agents (each, a “Recipient”)
to, maintain in confidence the material terms of this Agreement, except that WMI
may disclose this Agreement on a confidential basis in connection with a
potential Recorded Music Major Transaction, to a potential assignee permitted
hereunder or to WMI Affiliates as may be necessary in the ordinary course of
business (provided, that any such disclosure shall be limited to those persons
who agree to be bound by the provisions of this Section 7); and Cinram may
disclose this Agreement on a confidential basis to its lenders under the
Long-Term Debt or to Cinram Affiliates as may be necessary in the ordinary
course of business (provided, that any such disclosure shall be limited to those
persons who agree to be bound by the provisions of this Section 7). The
restriction in the preceding sentence shall not apply to information that:
(i) becomes generally available to the public other than as a result of
disclosure by such Recipient contrary to this Agreement; (ii) was available to
such Recipient on a non-confidential basis prior to its disclosure to such
Recipient; (iii) becomes available to such Recipient on a non-confidential basis
from a source other than any other Recipient unless such Recipient knows that
such source is bound by a confidentiality agreement or is otherwise prohibited
from transmitting the information to such Recipient by a contractual obligation;
(iv) is independently developed by such Recipient without reference to
confidential information received from any other party; (v) is required to be
disclosed by applicable law or legal process, provided that any Recipient
disclosing pursuant to this clause (v) shall notify the other party at least
five (5) days prior to such disclosure so as to allow such other party an
opportunity to protect such information through protective order or otherwise;
(vi) is required to be disclosed by any listing agreement with, or the rules or
regulations of, any security exchange on which securities of such Recipient or
any of its Affiliates are listed or traded; or (vii) is required to be disclosed
by a party in order to perform its obligations under the Agreement; provided,
that any such disclosure shall be limited to those persons who have a need to
know such information and who agree to be bound by the provisions of this
Section 7. No party hereto shall make a press release or public announcement
concerning this Agreement without the prior written consent of the other party
hereto.

 

6



--------------------------------------------------------------------------------

(b) Cinram shall, and shall cause its Affiliates, and its and its Affiliates’
directors, officers, employees and agents to, maintain in confidence all
information that: (i) is in its or their possession by reason of Cinram’s
performance of Manufacturing and Distribution Services or Transition Services
hereunder; and (ii) relates to the Products (including, without limitation,
shipment and return volumes, shipping destinations, pricing information and
other terms of sale). WMI shall, and shall cause its Affiliates, and its and
its’ Affiliates’ directors, officers, employees and agents to, maintain in
confidence all information that: (x) is in its or their possession by reason of
Cinram’s performance of Manufacturing and Distribution Services or Transition
Services hereunder; and (y) relates to the pricing, methods of manufacture or
distribution or other proprietary information of Cinram. The restrictions in the
two preceding sentences shall not apply to information that: (A) becomes
generally available to the public other than as a result of disclosure by such
Recipient contrary to this Agreement; (B) was available to such Recipient on a
non-confidential basis prior to its disclosure to such Recipient; (C) becomes
available to such Recipient on a non-confidential basis from a source other than
any other Recipient unless such Recipient knows that such source is bound by a
confidentiality agreement or is otherwise prohibited from transmitting the
information to such Recipient by a contractual obligation; (D) is independently
developed by such Recipient without reference to confidential information
received from any other party; (E) is required to be disclosed by applicable law
or legal process, provided that any Recipient disclosing pursuant to this clause
(E) shall notify the other party at least five (5) days prior to such disclosure
so as to allow such other party an opportunity to protect such information
through protective order or otherwise; or (F) is required to be disclosed by any
listing agreement with, or the rules or regulations of, any security exchange on
which securities of such Recipient or any of its Affiliates are listed or
traded. Notwithstanding anything to the contrary above, WMI and its Affiliates
shall be permitted to disclose any information on a confidential basis in
connection with a potential Recorded Music Major Transaction, to a potential
assignee permitted hereunder or to third parties and WMI Affiliates as may be
necessary in the ordinary course of business (provided, that any such disclosure
shall be limited to those persons who agree to be bound by the provisions of
this Section 7).

(c) Promptly following any expiration or termination of the Term, Cinram will,
in accordance with WMI’s instructions, return to WMI all materials in any medium
that comprise, contain, refer to, or relate to any confidential or proprietary
information of WMI (including without limitation the information described in
the first sentence of Section 7(b) above) and otherwise destroy all copies
thereof that remain in Cinram’s possession or control. Upon request, Cinram will
provide WMI with an officer’s certificate that confirms Cinram’s compliance with
this Section 7(c).

(d) The obligations of WMI and Cinram under Sections 7(a) and 7(b) above shall
survive for three (3) years following the expiration or termination of the Term.

8. Force Majeure.

(a) If because of an “act of God”, inevitable accident, fire, lockout, strike or
other labor dispute, riot or civil commotion, act of public enemy or other cause
of a similar nature not reasonably within Cinram’s control (a “Force Majeure
Event”), Cinram is materially hampered in the performance of its obligations
under this Agreement, or its normal business operations are delayed or become
impossible or commercially impracticable, then Cinram shall have the option, by
giving WMI written notice, to suspend its obligations under this Agreement with
respect to any services affected by such Force Majeure Event, effective upon
receipt by WMI of such notice, for the duration of any such contingency. Should
Cinram suspend its obligations under this Agreement pursuant to this Section 8,
such suspension shall not constitute a breach hereunder and Cinram shall not be
subject to price rebates under Section 15 of Exhibit A (M&P Terms) or Section 14
of Exhibit B (PP&S Terms) to the International Manufacturing and PP&S Agreement
with respect to any occurrences during the pendency of such suspension; provided

 

7



--------------------------------------------------------------------------------

that Cinram shall reimburse WMI upon demand for any and all incremental
out-of-pocket charges that WMI reasonably incurs as a result of transferring its
Services under this Section 8(a).

(b) In addition, within twenty-four (24) hours of becoming aware of any
circumstance or event which may reasonably be anticipated to cause or constitute
a Force Majeure Event, Cinram shall notify WMI of such circumstance or event.
For the avoidance of doubt, (i) such notice shall not constitute an assertion by
Cinram of its right to suspend its obligations hereunder and (ii) an Insolvency
Event shall not, in itself, be deemed to constitute a Force Majeure Event.

9. Miscellaneous.

(a) Waiver. Any party to this Agreement may: (i) extend the time for the
performance of any of the obligations or other acts of the other party hereto;
(ii) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto; or (iii) waive compliance with any of the agreements or conditions of
the other party hereto contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the party to be
bound thereby. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition, of this Agreement. The
failure of either hereto party to assert any of its rights hereunder shall not
constitute a waiver of any of such rights.

(b) Assignment. Cinram shall not have the right without WMI’s prior written
consent (which consent may be granted or withheld in the sole discretion of WMI)
to assign this Agreement or any of the rights granted to Cinram hereunder, in
whole or in part; provided that after the Transition Date, Cinram shall be
permitted to assign this Agreement to any member of the Cinram Group (provided
that Cinram shall notify WMI in advance of such assignment, and that
notwithstanding such assignment, Cinram at all times shall remain directly and
fully liable to WMI for the performance of the obligations of Cinram hereunder).
WMI shall have the right without Cinram’s consent to assign this Agreement, in
whole or in part, to any subsidiary, parent company or Affiliate of WMI, or to
any third-party acquiring all or substantially all of WMI’s assets or equity;
provided, however, that, in each case, notwithstanding such assignment, WMI at
all times shall remain directly and fully liable to Cinram for the performance
of the obligations of WMI hereunder.

(c) Disposition of Assets. Cinram shall provide at least ** prior written notice
to WMI of any actual or anticipated closure or discontinuation of use (whether
permanent or temporary and whether partial or complete) of any of Cinram’s
facilities or assets used in providing Manufacturing and Distribution Services
(including without limitation Cinram’s facilities in Alsdorf, Germany). In the
event of any actual or anticipated closure or discontinuation of the use of
(whether permanently or temporarily and whether partially or completely) any
such facilities or assets, then Cinram shall: (A) pay and be responsible for,
and shall reimburse WMI for, all reasonable expenses incurred by or on behalf of
WMI arising from any change to one or more new facility(ies); (B) reimburse WMI
for increased shipping and related costs and expenses incurred by or on behalf
of WMI as a result of such change (and shall provide WMI with any other similar
types of reimbursements and other accommodations as were provided to WMI after
the closing of Cinram’s Simi Valley facility); and (C) ensure that there is no
adverse impact on the services (including without limitation the quality,
reliability, timeliness, or cost to WMI of services) and/or Cinram’s
satisfaction of any Service Level Requirements.

(d) Further Assurances. Cinram and WMI each agree to execute and deliver all
such other and additional instruments and documents and to do such other acts
and things as may be necessary to more fully effectuate this Agreement.

 

8



--------------------------------------------------------------------------------

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of, and shall be enforceable by, each of the parties hereto and
their respective permitted assigns.

(f) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by telecopy or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 8(f)):

WMI:

WEA International Inc

c/o WEA

75 Rockefeller Plaza

New York, New York 10019

Attn: President

Fax: (212) 258-3121

with copies to:

Warner Music Group

75 Rockefeller Plaza

New York, New York 10019

Attention: EVP & General Counsel

Fax: (212) 258-3092

Warner-Elektra-Atlantic Corporation

75 Rockefeller Plaza

New York, New York 10019

Attn: SVP, Business & Legal Affairs

Fax: (212) 275-3341

Warner Music Group

The Warner Building

28 Kensington Church Street

London W8 4EP

Attn: Chris Ancliff, General Counsel, International

Cinram:

Cinram International Inc.

2255 Markham Road

Scarborough, Ontario M1B 2W3

Canada

Attn: Steve Brown

Fax: (416) 298-0612

with a copy to:

Office of General Counsel

Cinram

 

9



--------------------------------------------------------------------------------

860 Via de la Paz, Suite F4

Pacific Palisades, CA 90272

Attn: Howard Z. Berman, Esq.

Fax: 310-230-9969

(g) Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

(h) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any federal, state, local or foreign
statute, law, ordinance, regulation, code, order, other requirement or rule of
law or by public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party hereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

(i) No Agency. WMI and Cinram each shall have the status of an independent
contractor and nothing herein contained shall contemplate or constitute WMI as
Cinram’s agent or employee or Cinram as WMI’s agent or employee. This Agreement
does not constitute or acknowledge any partnership or joint venture between WMI
and Cinram.

(j) No Third-Party Beneficiaries. Except for the provisions of Sections 3(b) and
3(d) above relating to indemnified parties, this Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other party any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

(k) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO CONTRACTS
EXECUTED IN AND TO BE PERFORMED ENTIRELY WITHIN THAT STATE. ALL ACTIONS AND
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE HEARD AND
DETERMINED IN ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE CITY OF NEW
YORK, AND THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING AND IRREVOCABLY
WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION
OR PROCEEDING. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND
ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO SUCH PARTY AT ITS ADDRESS SPECIFIED IN SECTION 8(f) HEREOF. THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECTION 8(k)
SHALL AFFECT THE RIGHT OF EITHER PARTY HERETO TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW. THE CONSENTS TO JURISDICTION SET FORTH IN THIS
SECTION 8(k) SHALL NOT CONSTITUTE GENERAL CONSENTS TO SERVICE OF PROCESS IN THE
STATE OF NEW YORK AND SHALL HAVE NO EFFECT FOR ANY PURPOSE EXCEPT AS PROVIDED IN
THIS SECTION 8(k) AND

 

10



--------------------------------------------------------------------------------

SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PARTY OTHER THAN THE PARTIES HERETO.

(l) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY HERETO:
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8(l).

(m) Consents. Except as specifically provided to the contrary herein, if any
consent, approval or authority is required from either party hereto, such
consent, approval or authority shall not be unreasonably withheld or delayed.

(n) Limitation of Liability. **

(o) Joint and Several Liability. Cinram International Inc., Cinram GmbH, and
Cinram Operations UK Limited are and shall be jointly and severally liable for
all representations, warranties and obligations (including without limitation
indemnification obligations) of Cinram under this Agreement.

(p) Entire Agreement; Amendment/Modification; Order of Precedence.

 

  (i)

This Agreement, including any Exhibits hereto and any other appendices and
attachments hereto or thereto (each of the foregoing hereby incorporated into
this Agreement by this reference), contains the entire understanding of the
parties hereto relating to the subject matter hereof, and supersedes all prior
and contemporaneous oral and written agreements, arrangements, understandings,
proposals, and discussions, and any amendments thereto, between the parties to
this Agreement relating to the subject matter hereof (for the avoidance of
doubt, excluding the International Manufacturing and PP&S Agreement, the
US/Canada Manufacturing and PP&S Agreement, and the US/Canada Transition

 

11



--------------------------------------------------------------------------------

 

Agreement).

 

  (ii) Except as otherwise expressly provided herein, this Agreement may not be
modified or amended except in writing executed by WMI and Cinram. In the event
of an otherwise irreconcilable conflict between the terms and conditions set
forth in the main body of this Agreement and the terms and conditions set forth
in any Exhibit hereto, the terms and conditions set forth in the main body of
this Agreement shall control.

10. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Manufacturing and Distribution Services” shall mean the services, functions
and responsibilities described in the International Manufacturing and PP&S
Agreement, including without limitation the M&P Services and PP&S Services (as
defined therein).

(b) “Transition Services Period” shall mean the period commencing on the
Transition Date and continuing for such duration as requested by WMI, but not to
extend beyond nine (9) months following the Transition Date.

(c) “US/Canada Transition Agreement” shall mean that certain US/Canada
Transition Agreement executed on July 1, 2010 between and among
Warner-Elektra-Atlantic Corporation, Cinram International Inc., Cinram
Manufacturing LLC and Cinram Distribution LLC.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Execution Date.

 

WEA INTERNATIONAL INC. By:   /s/ Paul Robinson Name:   Paul Robinson Title:  
Vice President Date:   November 16, 2010

 

CINRAM INTERNATIONAL INC. By:   /s/ John H. Bell Name:   John H. Bell Title:  
CFO Date:   November 16, 2010

 

CINRAM GMBH By:   /s/ Steve Brown Name:   Steve Brown Title:     Date:  
November 16, 2010

 

CINRAM OPERATIONS UK LIMITED By:   /s/ Steve Brown Name:   Steve Brown Title:  
  Date:   November 16, 2010

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Execution Date.

 

WEA INTERNATIONAL INC. By:     Name:     Title:     Date:    

 

CINRAM INTERNATIONAL INC. By:     Name:     Title:     Date:    

 

CINRAM GMBH By:   /s/ Louis Gasperut Name:   Louis Gasperut Title:   EVP MD
Europe Date:   November 16, 2010

 

CINRAM OPERATIONS UK LIMITED By:   /s/ J.R. Brooks Name:   James R. Brooks
Title:   Director Date:   November 16, 2010

 

14